Exhibit 10.2

 

EXCHANGE AND TERMINATION AGREEMENT

 

This Exchange and Termination Agreement (this “Agreement”), is entered into as
of August 16, 2017 (immediately following the occurrence of the H&E Termination
(as defined below)), by and among United Rentals (North America), Inc., a
Delaware corporation (“Parent”), Neff Corporation (“Company”), Neff Holdings LLC
(“Holdings”), the holders of LLC Options (the “LLC Optionholders”) and Mark
Irion (the “Management Representative”). The parties to this Agreement are
referred to herein as the “Parties” or, each individually, a “Party.” Any
capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement and Plan of Merger (the “Merger Agreement”), dated as of the
date hereof, by and among Parent, Company, and UR Merger Sub III Corporation, a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”), as
the Merger Agreement is in effect on the date hereof.

 

RECITALS

 

WHEREAS, Company and Wayzata Opportunities Fund II, L.P. (“Opportunities Fund”),
Wayzata Opportunities Fund Offshore II, L.P. (“Opportunities Fund Offshore” and,
together with Opportunities Fund, the “Stockholders” and each individually, a
“Stockholder”), are parties to that certain Second Amended and Restated Limited
Liability Company Agreement of Holdings, dated as of November 26, 2014 (as
amended, the “Holdings LLC Agreement”), pursuant to which, among other things,
the parties thereto provided for Holdings to redeem, upon notice therefor by a
Stockholder, Common Units of Holdings (“LLC Units”) owned by such Stockholder in
exchange for shares of Company Class A Common Stock or for cash (a
“Redemption”);

 

WHEREAS, in the event that a holder of LLC Units exercises its right to require
Holdings to effect a Redemption, Company has the right to elect to require that
such holder exchange its LLC Units subject to such Redemption directly with
Company for an equal number of shares of Company Class A Common Stock or for
cash (any such exchange, an “Exchange”);

 

WHEREAS, Company, the Stockholders, the LLC Optionholders, the Management
Representative and other members of Holdings from time to time are parties to
(a) that certain Tax Receivable Agreement, dated as of November 26, 2014 (as
amended, the “Tax Receivable Agreement”), pursuant to which Company is obligated
to make payments to certain parties thereto based on the reduction of Company’s
liability for U.S. federal, state and local income and franchise taxes arising
from adjustments to Holdings’ basis in its assets and imputed interest and
(b) that certain Registration Rights Agreement, dated as of November 26, 2014
(as amended, the “Registration Rights Agreement”), pursuant to which such
parties are entitled to certain rights with respect to the registration of
shares of Company Class A Common Stock issuable in an Exchange or a Redemption;

 

WHEREAS, on the date hereof (prior to the time at which the Parties executed and
delivered this Agreement), the Company terminated that Agreement and Plan of
Merger, dated as of July 14, 2017, by and among H&E Equipment Services, Inc.
(“H&E”), the Company and Yellow Iron Merger Co. in accordance with its terms
(such termination, the “H&E Termination”);

 

WHEREAS, upon the occurrence of the H&E Termination in accordance with the terms
thereof, the Exchange and Termination Agreement, dated as of July 14, 2017, by
and among H&E, Company, Holdings, the LLC Optionholders and the Management
Representative automatically terminated without further action by any of its
parties;

 

--------------------------------------------------------------------------------


 

WHEREAS, simultaneous with the execution and delivery of this Agreement,
Company, Parent and Merger Sub are entering into the Merger Agreement, pursuant
to which Merger Sub will be merged with and into Company, with Company surviving
that merger (the “Merger”); and

 

WHEREAS, immediately prior to the effective time of the Merger, the Parties
intend for (a) the Tax Receivable Agreement to be terminated by the parties
thereto, (b) the Registration Rights Agreement to be terminated by the parties
thereto, and (c) (i) the LLC Options to be exercised on a cashless basis
immediately prior to the Effective Time for LLC Units and (ii) the LLC
Optionholders to effect an Exchange of all such LLC Units resulting from the
exercise of their respective LLC Options directly with Company for an equal
number of shares of Company Class A Common Stock.

 

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the Parties,
intending to be legally bound, agree as follows:

 

1.                                      Exchange and Exercise.

 

(a)                                 Immediately prior to the Effective Time (but
immediately after the Specified LLC Option Exercise (as defined below)) and
pursuant to Sections 11.01 through 11.03 of the Holdings LLC Agreement, all of
the LLC Units owned by each of the LLC Optionholders (after giving effect to the
Specified LLC Option Exercise) shall be exchanged directly with Company on a
one-for-one basis for shares of Company Class A Common Stock (the “Resulting
Shares”) (each such Exchange shall be collectively referred to herein as the
“Specified Exchange”).

 

(b)                                 Immediately prior to the Effective Time and
simultaneous with the consummation of the Specified Exchange, Company shall
(i) issue to each of the LLC Optionholders such LLC Optionholder’s Resulting
Shares and (ii) duly deliver to each LLC Optionholder a certificate issued in
the name of such LLC Optionholder representing such LLC Optionholder’s Resulting
Shares, duly executed by the appropriate officers of Company and duly recorded
on the books of Company or its transfer agent in the name of such LLC
Optionholder. Company covenants that all shares of Company Class A Common Stock
issuable to the LLC Optionholders in the Specified Exchange will, upon issuance,
be validly issued, fully paid and non-assessable, free and clear of all taxes
and Liens of any kind (except for transfer restrictions of general applicability
as may be provided under the Securities Act and state securities laws).

 

(c)                                  The LLC Optionholders, Holdings and Company
hereby (i) agree that this Agreement shall constitute the Redemption Notice, the
Contribution Notice and the Exchange Election Notice for a Share Settlement
pursuant to the Holdings LLC Agreement and (ii) irrevocably waive any notice
periods required or permitted by the Holdings LLC Agreement in connection with
the Specified Exchange and any obligation to deliver any other notices or
elections thereunder. Subject to Section 6(a) hereof, the LLC Optionholders,
Holdings and Company hereby irrevocably waive the right to, as applicable,
deliver a Retraction Notice or otherwise revoke the Redemption Notice,
Contribution Notice or Exchange Election Notice. Company irrevocably agrees that
the Specified Exchange will be a Direct Exchange made by means of a Share
Settlement. Any capitalized terms used but not defined in this
Section 1(c) shall have the meanings set forth in the Holdings LLC Agreement.
For the avoidance of doubt, if this Agreement is terminated, any elections
hereunder shall be null and void ab initio, and neither the LLC Optionholders
nor Company will be required to consummate any Exchange or Redemption.

 

(d)                                 Immediately prior to the consummation of the
Specified Exchange, each LLC Option held by an LLC Optionholder that is
outstanding and unexercised as of immediately prior to the Specified Exchange
shall be exercised on a cashless basis (each such exercise shall be collectively
referred to herein as the “Specified LLC Option Exercise”) and the number of LLC
Units issued to each LLC Optionholder

 

2

--------------------------------------------------------------------------------


 

upon such exercise shall be reduced by the number of LLC Units having a value
(equal to the Merger Consideration) equal to the sum of the aggregate exercise
price of the LLC Options being exercised by such LLC Optionholder plus the
minimum Tax withholding required in connection with the exercise of the LLC
Options held by such LLC Optionholder (with such LLC Units so withheld to pay
such exercise price and Tax withholding to be treated as if they were provided
to the applicable LLC Optionholder). For the avoidance of doubt, if this
Agreement is terminated, neither the LLC Optionholders nor Holdings will be
required to consummate the Specified LLC Option Exercise.

 

2.                                      Terminations.

 

(a)                                 Effective immediately prior to the Effective
Time, without the requirement for any further action by any of the Parties, the
Tax Receivable Agreement shall be irrevocably terminated at no cost to the
Management Representative, the LLC Optionholders, Company, the Surviving
Corporation, Parent or any of their respective Subsidiaries and shall be of no
further force or effect, and all liabilities of the Management Representative,
the LLC Optionholders, Company, the Surviving Corporation, Parent and their
respective Subsidiaries relating thereto shall be irrevocably cancelled,
extinguished and waived. Notwithstanding anything to the contrary in the Tax
Receivable Agreement (including Sections 4.1(b) and 4.3 thereof), none of the
Management Representative, the LLC Optionholders, Company, the Surviving
Corporation, Holdings, Parent or any of their respective Subsidiaries shall have
any payment or other obligations under the Tax Receivable Agreement resulting
from the consummation of the transactions contemplated by this Agreement, the
Merger Agreement or otherwise. Each of Company and Parent hereby acknowledges
and agrees that the substantial economic, financial and pecuniary benefits that
the Stockholders are foregoing as a result of the termination of the Tax
Receivable Agreement pursuant hereto is conferring substantial economic,
financial and pecuniary benefits to Company and its stockholders.

 

(b)                                 Effective immediately prior to the Effective
Time, without the requirement for any further action by any of the Parties, the
Registration Rights Agreement shall be irrevocably terminated at no cost to the
Management Representative, the LLC Optionholders, Company, the Surviving
Corporation, Parent or any of their respective Subsidiaries and shall be of no
further force or effect, and all liabilities of the Management Representative,
the LLC Optionholders, Company, the Surviving Corporation, Parent and their
respective Subsidiaries relating thereto shall be irrevocably cancelled,
extinguished and waived.

 

(c)                                  In consideration of the mutual agreements
herein contained, effective as of the Effective Time, the Management
Representative and the LLC Optionholders, each on behalf of itself and its
respective affiliates (excluding for this purpose Company and its Subsidiaries)
and Releasing Representatives, fully, finally and forever releases, discharges
and waives any and all civil actions, causes of action, claims, costs of suit,
counterclaims, debts, demands, judgments, liabilities, obligations and actions
for legal fees, in law or in equity, known or unknown, asserted or not, existing
or not, of whatever kind or nature, in any jurisdiction, including in
arbitration proceedings or any other forum, which have arisen or may arise in
the future under the Tax Receivable Agreement, the Registration Rights Agreement
or the Holdings LLC Agreement against Company, the Surviving Corporation,
Holdings, Parent and their respective Subsidiaries and Releasing
Representatives; provided, however, that nothing contained herein shall operate
to release any claims, liabilities or obligations related to, or amend, modify
or terminate, (A) any term or provision of the Holdings LLC Agreement (as in
effect as of immediately prior to the date hereof) that provides any officer or
manager of Holdings, or any officer or manager of Holdings that was serving at
the request of Holdings as a manager, officer, director, principal, member,
employee or agent of any direct or indirect Subsidiary of Holdings, with rights
of indemnification or reimbursement or advancement of expenses, including,
without limitation, any term or provision set forth in Section 7.04 of the
Holdings LLC Agreement (as in effect on the date hereof) to the extent
applicable to any such officer or manager of Holdings, (B) any term or provision
of the Holdings LLC Agreement (as in effect as of

 

3

--------------------------------------------------------------------------------


 

immediately prior to the Effective Time) that provides the Company, the
Management Representative, any LLC Optionholder or any of their respective
affiliates, Subsidiaries or Releasing Representatives with rights of exculpation
and/or limitation of liability (but expressly excluding any rights to
indemnification, reimbursement or advancement of expenses other than as set
forth in clause (A)), including, without limitation, any term or provision set
forth in any of Sections 3.01(c), 3.07, 6.09(a), 7.01(a) and 7.01(c) of the
Holdings LLC Agreement (as in effect on the date hereof), (C) the Surviving
Reporting Obligation (as defined below), and (D) any term or provision of the
Holdings LLC Agreement (as in effect on the date hereof) that provides for the
maintenance of capital accounts or the allocation of items of income, gain,
loss, deduction or credit, including, without limitation, any term or provision
set forth in Article V of the Holdings LLC Agreement (as in effect on the date
hereof) (in the case of this clause (D), solely with respect to any taxable
period ending on or before the Closing Date, or any taxable period beginning
before the Closing Date and ending after the Closing Date). The terms,
provisions and obligations described in clauses (A), (B), (C) and (D) of the
proviso of the immediately preceding sentence shall be collectively referred to
herein as the “Continuing Provisions”. The term “Releasing Representatives”
means the affiliates, agents, assigns, attorneys, directors, employees,
officers, owners, parents, partners, representatives, members, shareholders,
heirs, auditors, consultants, predecessors, divisions, managers, trustees and
advisors (including past, present and future of any and all of the foregoing) of
any Party or person.

 

3.                                      Representations and Warranties of the
LLC Optionholders. Each of the LLC Optionholders hereby represents and warrants
to each other Party as follows:

 

(a)                                 Authority; Binding Nature. Such LLC
Optionholder has full power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby to be consummated by such LLC Optionholder. The
execution and delivery of this Agreement by such LLC Optionholder, the
performance of such LLC Optionholder’s obligations hereunder and the
consummation by such LLC Optionholder of the transactions contemplated hereby to
be consummated by such LLC Optionholder have been duly and validly authorized by
all necessary action on the part of such LLC Optionholder. No other proceedings
on the part of such LLC Optionholder are necessary to approve this Agreement by
such LLC Optionholder or to consummate the transactions contemplated hereby to
be consummated by such LLC Optionholder. This Agreement has been duly and
validly executed and delivered by such LLC Optionholder and (assuming due
authorization, execution and delivery by the other Parties) constitutes a valid
and binding obligation of such LLC Optionholder, enforceable against such LLC
Optionholder in accordance with its terms (except in all cases as such
enforceability may be limited by the Enforceability Exceptions).

 

(b)                                 Ownership of LLC Options. As of the date
hereof (after giving effect to the occurrence of the H&E Termination), such LLC
Optionholder beneficially owns LLC Options set forth opposite the name of such
LLC Optionholder on Exhibit A hereto free and clear of any proxy, voting or
transfer restriction, adverse claim or other Lien (except for transfer
restrictions imposed by Holdings LLC Agreement and transfer restrictions of
general applicability as may be provided under the Securities Act and state
securities laws). As of the date hereof, the LLC Options set forth opposite the
name of such LLC Optionholder on Exhibit A hereto entitle such LLC Optionholder,
upon exercise (and prior to giving effect to withholding for exercise price and
taxes as contemplated by Section 1(d)), to the number of LLC Units set forth
opposite the name of such LLC Optionholder on Exhibit A hereto. Such LLC
Optionholder has the sole power to dispose of its LLC Options and good and valid
title to such LLC Options. As of the date hereof, such LLC Optionholder does not
own any securities of Holdings other than such LLC Options (for the avoidance of
doubt, excluding securities of Holdings indirectly held by virtue of owning
shares of Class A Common Stock).

 

(c)                                  No Conflicts. Neither the execution and
delivery of this Agreement by such LLC

 

4

--------------------------------------------------------------------------------


 

Optionholder, nor the performance by such LLC Optionholder of its obligations
under this Agreement, will (i) violate any Law applicable to such LLC
Optionholder or any of its properties or assets, (ii) result in the creation by
such LLC Optionholder of any Lien upon its LLC Options or (iii) violate,
conflict with, result in the loss of any material benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, or accelerate the performance required by
such LLC Optionholder under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, permit, lease,
agreement or other instrument or obligation to which such LLC Optionholder is a
party, or by which such LLC Optionholder or any of its properties or assets may
be bound or affected, except for, in the case of clause (iii), any such
violations, conflicts, losses, defaults, terminations, cancellations or
accelerations that would not reasonably be expected to prevent the performance
by such LLC Optionholder of its obligations under this Agreement.

 

(d)                                 Absence of Litigation. As of the date
hereof, there is no suit, action, investigation, claim or proceeding pending or,
to such LLC Optionholder’s knowledge, threatened against or involving or
affecting, such LLC Optionholder or its LLC Options that would reasonably be
expected to impair the ability of such LLC Optionholder to perform fully its
obligations hereunder or to consummate on a timely basis the transactions
contemplated hereby to be consummated by such LLC Optionholder.

 

(e)                                  Brokers. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission that is payable by
Company, the Surviving Corporation, Parent or any of their respective
Subsidiaries in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of such LLC Optionholder (excluding, for the
avoidance of doubt, any such broker, investment banker, financial advisor or
other Person retained or engaged by Company).

 

4.                                      Representations and Warranties of
Parent, Company, Holdings and the Management Representative. Parent, Company,
Holdings and the Management Representative hereby represent and warrant,
severally and not jointly, to each other Party as follows (provided, that
(x) the representation and warranty made in Section 4(d) shall only be made by
Parent, and (y) the representations and warranties made in Sections 4(e) and
4(f) shall only be made by Company and Holdings):

 

(a)                                 Authority; Binding Nature. Such Party has
full power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby to
be consummated by such Party. The execution and delivery of this Agreement by
such Party, the performance of such Party’s obligations hereunder and the
consummation by such Party of the transactions contemplated hereby to be
consummated by such Party have been duly and validly authorized by all necessary
action on the part of such Party. No other proceedings on the part of such Party
are necessary to approve this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by such Party and constitutes a valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms (except in
all cases as such enforceability may be limited by the Enforceability
Exceptions).

 

(b)                                 No Conflicts. Neither the execution and
delivery of this Agreement by such Party, nor the performance by such Party of
its obligations under this Agreement, will (i) violate any Law applicable to
such Party or any of its properties or assets, or (ii) violate, conflict with,
result in the loss of any material benefit under, constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, result in the termination of or a right of termination or cancellation
under, or accelerate the performance required by such Party under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, license, permit, lease, agreement or other instrument or obligation to
which such Party is a party, or by which such Party or its respective properties
or assets may

 

5

--------------------------------------------------------------------------------


 

be bound or affected.

 

(c)                                  Absence of Litigation. As of the date
hereof, there is no suit, action, investigation, claim or proceeding pending or,
to such Party’s knowledge, threatened against or involving or affecting, such
Party that would reasonably be expected to impair the ability of such Party to
perform fully its obligations hereunder or to consummate on a timely basis the
transactions contemplated hereby to be consummated by such Party.

 

(d)                                 Ownership of Equity Interests. Parent does
not own, beneficially or of record, any securities of Company or Holdings.

 

(e)                                  LLC Units and LLC Options. As of the date
hereof, the LLC Options owned by each of the LLC Optionholders (as set forth on
Exhibit A) constitute all of the issued and outstanding LLC Options. As of the
date hereof, there are no other Equity Interests of Holdings outstanding other
than such LLC Options and LLC Units owned by the Stockholders.

 

(f)                                   H&E Termination.  Prior to the execution
and delivery of this Agreement by the Parties, the H&E Termination occurred and
became effective.

 

5.                                      Tax Matters.

 

Company shall and, following the Merger, Parent will cause Company and the
Surviving Corporation to, comply with the obligations of Company under
(i) Section 8.03 of the Holdings LLC Agreement as in effect as of the date
hereof and (ii) the second and third sentences of Section 9.01 of the Holdings
LLC Agreement as in effect as of the date hereof (such obligations,
collectively, the “Surviving Reporting Obligation”). Effective immediately
following the Effective Time, Company, the Surviving Corporation and Holdings
shall have no further obligations or liabilities (other than obligations and/or
liabilities under or with respect to the Continuing Provisions) to the LLC
Optionholders or the Management Representative pursuant to or in respect of the
Holdings LLC Agreement and the Surviving Company may amend, restate or terminate
the Holdings LLC Agreement in its sole discretion; provided, however, that the
Continuing Provisions shall continue in full force and effect.

 

6.                                      Miscellaneous.

 

(a)                                 Term. This Agreement shall remain in full
force and effect unless and until the Support Agreement is terminated in
accordance with its terms (except for a termination of the Support Agreement on
account of the consummation of the Merger). In the event that the Merger
Agreement is terminated in accordance with its terms, (i) this Agreement shall
automatically and immediately terminate and be of no further force and effect,
all without the need for any further action of the part of (or notice to) any
person and (ii) there shall be no liability or obligation hereunder on the part
of any Party or any of their respective affiliates, or any of their respective
managers, directors, stockholders, members, partners, officers, employees,
agents, consultants, accountants, attorneys, investment bankers, financial
advisors, representatives, successors or assigns. Without limiting the
immediately preceding sentence, if this Agreement is terminated then the
Stockholders shall not be required to consummate the Specified Exchange. None of
the representations or warranties made by any Party in Section 3 or Section 4
hereof, as applicable, shall survive the termination of this Agreement or the
Effective Time.

 

(b)                                 Further Actions. Following the date hereof,
the Parties shall take all actions reasonably necessary and execute and deliver
all documents and instruments to each other and third parties (including
Company’s stock transfer agent) reasonably requested by a Party to give effect
to the transactions contemplated hereby immediately prior to the Effective Time.
The Parties agree that the

 

6

--------------------------------------------------------------------------------


 

Effective Time shall not occur until such time as all of the transactions
contemplated by Sections 1 and 2 have become effective.

 

(c)                                  Amendments and Waivers. This Agreement may
not be amended, modified or supplemented in any manner, whether by course of
conduct or otherwise, except by an instrument in writing specifically designated
as an amendment hereto, signed on behalf of each of the Parties. No failure on
the part of any Party to exercise any power, right, privilege or remedy under
this Agreement, and no delay on the part of any Party in exercising any power,
right, privilege or remedy under this Agreement, shall operate as a waiver of
such power, right, privilege or remedy; and no single or partial exercise of any
such power, right, privilege or remedy shall preclude any other or further
exercise thereof or of any other power, right, privilege or remedy. Any
agreement on the part of a Party to any such waiver shall be valid only if set
forth in a written instrument signed on behalf of such Party, but such waiver or
failure to insist on strict compliance with an obligation, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

(d)                                 Counterparts. This Agreement may be executed
in two or more counterparts (including by facsimile or other electronic means,
including signatures received as a .pdf attachment to electronic mail), all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each of the Parties and delivered to the
other Parties, it being understood that all Parties need not sign the same
counterpart.

 

(e)                                  Applicable Law; Jurisdiction; Waiver of
Jury Trial. This Agreement, and any Action, dispute or other controversy arising
out of or relating hereto shall be governed by, and construed in accordance
with, the Laws of the State of Delaware, without regard to any applicable
conflicts of law principles thereof. Each Party agrees that any action or
proceeding in respect of any claim arising out of or related to this Agreement
or the transactions contemplated hereby shall be brought, heard, tried and
determined exclusively in the Chosen Courts, and, solely in connection with
claims arising under this Agreement or the transactions that are the subject of
this Agreement, (i) irrevocably and unconditionally submits to the exclusive
jurisdiction of the Chosen Courts, (ii) irrevocably and unconditionally waives
any objection to laying venue in any such action or proceeding in the Chosen
Courts, (iii) irrevocably and unconditionally waives any objection that the
Chosen Courts are an inconvenient forum or do not have jurisdiction over any
Party and (iv) agrees that service of process upon such Party in any such action
or proceeding that is given in accordance with Section 6(f) or in such other
manner as may be permitted by applicable Law, shall be valid, effective and
sufficient service thereof. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT:  (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF ANY SUCH ACTION, SUIT OR PROCEEDING, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6(e).

 

(f)                                   Notices. All notices and other
communications hereunder shall be in writing and shall be

 

7

--------------------------------------------------------------------------------


 

deemed duly given or received (i) when personally delivered, (ii) on the date
sent by email of a “portable document format” (.pdf) document (so long as
written notice of such transmission is sent within two (2) business days
thereafter by another delivery method hereunder) or (iii) one (1) business day
following the date sent if such notice is sent by FedEx or another nationally
recognized overnight delivery service. All notices hereunder shall be delivered
to the addresses set forth below, or pursuant to such other instructions as may
be designated in writing by the Party to receive such notice:

 

(i)                                     if to Company or Holdings, to:

 

Neff Corporation

3750 NW 87th Avenue

Suite 400

Miami, Florida  33178-2433

Attention:  Mark Irion

Email:  MIrion@Neffcorp.com

 

With a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park

Bank of America Tower

New York, New York  10036-6745

Attention:                 Daniel I. Fisher

Zachary N. Wittenberg

Email:                                    dfisher@akingump.com

zwittenberg@akingump.com

 

(ii)                                  if to Parent, to:

 

United Rentals (North America), Inc.

100 First Stamford Place, Suite 700

Stamford, CT  06902

Attention:                 Michael J. Kneeland

Craig A. Pintoff

Email:                                    mkneelan@ur.com

cpintoff@ur.com

 

With a copy (which shall not constitute notice) to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, New York  10004

Attention:                 Francis J. Aquila

Scott B. Crofton

Email:                                    aquilaf@sullcrom.com

croftons@sullcrom.com

 

(iii)                               if to the Management Representative or an
LLC Optionholder, to:

 

Neff Corporation

3750 N.W. 87111 Avenue, Suite 400

 

8

--------------------------------------------------------------------------------


 

Miami, Florida  33178

Attn:  Chief Financial Officer

Facsimile:  (305) 513-4156

E-mail:  mirion@neffcorp.com

 

(g)                                  Entire Agreement. This Agreement (including
the documents and the instruments referred to herein) constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings.

 

(h)                                 Assignment; Third Party Beneficiaries;
Transferees. Neither this Agreement nor any of the rights, interests or
obligations shall be assigned by any of the Parties (whether by operation of Law
or otherwise) without the prior written consent of the other Parties; provided
that Parent may assign this Agreement to one or more of its direct or indirect
wholly-owned subsidiaries. No assignment shall relieve the assigning party of
any of its obligations hereunder. Any purported assignment in contravention
hereof shall be null and void. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the Parties
and their respective successors and permitted assigns. This Agreement (including
the documents and instruments referred to herein) is not intended to and does
not confer upon any Person (other than the Parties and, solely with respect to
Section 6(k) hereof, the No Recourse Parties (as defined below)) any rights or
remedies hereunder, including the right to rely upon the representations and
warranties set forth herein.

 

(i)                                     Severability. The provisions of this
Agreement shall be deemed severable. Whenever possible, each provision or
portion of any provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable Law, but if any provision or
portion of any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction or the application of that
provision, in any other jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that a suitable and equitable
provision shall be substituted for that provision in order to carry out, so far
as may be valid and enforceable, the intent and purpose of the invalid or
unenforceable provision.

 

(j)                                    Enforcement. The Parties agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached and
that the Parties may not have an adequate remedy at Law in the event that any of
the obligations of this Agreement were not performed in accordance with its
specific terms or otherwise breached. Accordingly, the Parties shall be entitled
to specific performance of the terms hereof, including an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled at Law or in equity, including monetary damages. Each
of the Parties hereby further waives (i) any defense in any action for specific
performance that a remedy at Law would be adequate, (ii) an award of performance
is not an appropriate remedy for any reason at Law or equity, and (iii) any
requirement under any Law to post security or a bond or similar undertaking as a
prerequisite to obtaining equitable relief.

 

(k)                                 Non-Recourse. Notwithstanding anything that
may be expressed or implied in this Agreement, and notwithstanding the fact that
the Stockholders may be partnerships, the Parties covenant, agree and
acknowledge that no recourse under this Agreement shall be had against any
former, current or future directors, officers, agents, affiliates, limited
partners, general partners, members, managers, employees, stockholders or equity
holders of any Stockholder, or any former, current or future directors,
officers, agents, affiliates, employees, general or limited partners, members,
managers, employees, stockholders or equity holders of any of the foregoing, as
such (any such Person, a “No Recourse Party”), whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any

 

9

--------------------------------------------------------------------------------


 

statute, regulation or other applicable Law, it being expressly agreed and
acknowledged that no liability whatsoever shall attach to, be imposed on or
otherwise be incurred by any No Recourse Party for any obligation of any
Stockholder under this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

 

(l)                                     Obligations Several. The obligations of
the LLC Optionholders under this Agreement shall be several and not joint and
several.

 

(m)                             Certain Acknowledgments. Parent, Holdings and
Company hereby irrevocably acknowledge and agree that:

 

(i)                                     the consummation of the Specified
Exchange by each of the LLC Optionholders shall be exempt from the operation of
Section 16(b) of the Exchange Act; and

 

(ii)                                  the fair market value of each of the LLC
Units owned each of the LLC Optionholders that are exchanged for shares of
Company Class A Common Stock pursuant to the Specified Exchange is equal to the
Merger Consideration and, as such, there is no profit or gain realized by any of
the LLC Optionholders upon the sale or other disposition of any such shares of
Company Class A Common Stock pursuant to the Merger.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

 

 

By:

/s/ Michael J. Kneeland

 

Name:

Michael J. Kneeland

 

Title:

President & CEO

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

NEFF CORPORATION

 

 

 

 

 

By:

/s/ Mark Irion

 

Name:

Mark Irion

 

Title:

Chief Financial Officer

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

NEFF HOLDINGS, LLC

 

By:  Neff Corporation, its managing member

 

 

 

 

 

By:

/s/ Mark Irion

 

Name:

Mark Irion

 

Title:

Chief Financial Officer

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Graham Hood

 

Graham Hood

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ James Continenza

 

James Continenza

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Mark Irion

 

Mark Irion

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Robert Singer

 

Robert Singer

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Steve Michaels

 

Steve Michaels

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Westley Parks

 

Westley Parks

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

MANAGEMENT REPRESENTATIVE:

 

Mark Irion

 

 

 

 

 

/s/ Mark Irion

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Optionholder

 

Number of LLC
Options

 

Number of LLC
Units(1)

 

Graham Hood

 

354,288

 

354,288

 

James Continenza

 

20,433

 

20,433

 

Mark Irion

 

211,272

 

211,272

 

Robert Singer

 

14,303

 

14,303

 

Steve Michaels

 

60,131

 

60,131

 

Westley Parks

 

97,510

 

97,510

 

 

--------------------------------------------------------------------------------

(1)         Does not give effect to the exercise price and tax withholding
contemplated by Section 1(d).

 

--------------------------------------------------------------------------------